Desmond, J.
(concurring). I concur for affirmance.
We review the refusal by the Board of Regents of the State of New York, acting under sections 120 and 122 of the State Education Law, to license the exhibition in New York State of the motion picture ‘ ‘ La Ronde ’ ’. Section 122 directs that every submitted motion picture film be licensed “ unless such film or a part thereof is obscene, indecent, immoral, inhuman, sacrilegious, or is of such a character that its exhibition would tend to corrupt morals or incite to crime ”. The stated ground for the Regents’ refusal here was that “ La Ronde ” was “ immoral and tended to corrupt morals ”, The film depicts a series of illicit sexual adventures, nothing more, and is a close adaptation, for the screen, from Schnitzler’s novel “ Reigen ” which, translated into English as “ Hands Around ”, was held to be criminally obscene in People v. Pesky (230 App. Div. 200, affd. 254 N. Y. 373). We have seen this motion picture, and, while we agree with appellant’s counsel that it “ has a distinguished cast and a brilliant production ”, we find, too, that its only discoverable theme is this: that everyone is sexually promiscuous, and that life is just a “ round ” of sexual promiscuity. It would be understatement to apply to this photoplay the characterization given another film in Matter of Eureka Productions v. Byrne (252 App. Div. 355, 357) that it “ unduly emphasizes the carnal side of the sex relationship ”, This picture has no other content.
On this appeal, it seems to us, these three questions of law are to be answered, and in this order:
1. Is all pre-censorship of motion pictures violative of the First Amendment to the Federal Constitution?
2. If not, is the New York statute unconstitutional, for lack of precise standards, at the point where it permits the banning of a picture on a charge that it is “ immoral ” or “ tends to corrupt morals ’ ’ ?
3. If questions 1 and 2 are both answered in the negative, was-there reasonable basis here for the Regents’ finding that “ La Ronde ’ ’ is immoral and tends to corrupt morals ?
Our answers are these:
1. The New York State’s motion picture censorship statute was enacted in 1921 (L. 1921, ch. 715), was held constitutional by this *350court in 1923 (Pathe Exch. v. Cobb, 236 N. Y. 539), and except as to its use of “ sacrilegious ” as one of its standards, has never been held invalid. Our law, under which thousands of pictures have been licensed or denied licenses, is typical of the eight State statutes and perhaps seventy-five municipal ordinances that have made their appearance since the first such enactment: the Chicago ordinance of 1907 (Block v. City of Chicago, 239 Ill. 251). In the Federal courts, such censorship statutes were, beginning about 1915, held not to contravene the First Amendment, which, it was at that time held, did not apply to motion pictures, since the exhibition thereof was then regarded as a mere part of the business of providing entertainment in theatres (see Mutual Film Corp. v. Ohio Ind. Comm., 236 U. S. 230; Mutual Film Co. v. Ohio Ind. Comm., 236 U. S. 247; Mutual Film Corp v. Kansas, 236 U. S. 248). There were numerous similar holdings in various Federal and State courts. Appreciating the delicacy of the questions inherent in all censorship, but realizing, too, the danger, especially to the immature, of the free, showing of demoralizing films (New York since 1909 has, for instance, limited attendance of children at motion picture theatres — see Penal Law, § 484, subd. 1), this sovereign State put the licensing power in one of its most powerful and most respected governmental bodies, the Board of Regents, a “ citizens’ board ” which is at the head of the State’s educational system. Censorship in New York is, therefore, carried on at the highest levels of responsible State Government.
In 1951, this court re-examined, in Matter of Joseph Burstyn, Inc., v. Wilson (303 N. Y. 242) the question of the constitutionality of pre-censorship of films, and found no reason to change our earlier decision. Later, the Supreme Court of the United States, in the same Burstyn case (343 U. S. 495) decided for the first time (it had intimated this result in 1948 in United States v. Paramount Pictures, 334 U. S. 131, 166) that expression by means of motion pictures is included within the free speech and free press guarantee of the First and Fourteenth Amendments. Going further, the highest court held that the word “ sacrilegious ” provided no valid test or standard, since it subjected films to “ conflicting currents of religious views ” (supra, p. 504). But the Supreme Court *351found it unnecessary, in Burstyn, to decide whether a State may censor motion pictures under a clearly drawn statute designed and applied to prevent, for instance, the showing of obscene films (pp. 505-506). Thus the Burstyn decision, while it ruled out “ sacrilegious ” as a permissible censoring standard, certainly did not strike down, completely, the police power of the States to pre-censor motion pictures. “ It does not follow ” said the court {supra, p. 502), i£ that the Constitution requires absolute freedom to exhibit every motion picture of every kind at all times and all places.” Historically, of course, the First Amendment has never provided immunity for every possible use of language (Robertson v. Baldwin, 165 U. S. 275, 281; Frohwerk, v. United States, 249 U. S. 204, 206).
The constitutional doctrine which forbids pre-censorship of the press (Near v. Minnesota, 283 U. S. 697), expresses, primarily, the insistence of the American people that the publication of ideas and opinions, especially as to governments, public officers, and public questions should not be restrained here, as they had been elsewhere (see Patterson v. Colorado, 205 U. S. 454,464,465). And the doctrine itself has been subject always to an exception, as to publications which tend to corrupt morals or incite to crime or vice (see People v. Gitlow, 234 N. Y. 132; People v. Most, 171 N. Y. 423, 431; Pathe Exch. v. Cobb, 202 App. Div. 450, affd. 236 N. Y. 539, supra; Patterson v. Colorado, 205 U. S. 454, supra; Schenck v. United States, 249 U. S. 47; Gitlow v. New York, 268 U. S. 652, 666; People v. Croswell, 3 Johns. Cas. 336, 392 [1804]; Cooley on Constitutional Limitations [7th ed.], pp. 604-605). That exception usually finds application in post-punishment rather than pre-censorship, but the system of distribution and showing of motion pictures makes it feasible, if not necessary, to examine and license or refuse to license them before exhibition to audiences. We realize, as does everyone else, and as did the Supreme Court in 1915 in Mutual Film Corp. v. Ohio Ind. Comm. (supra) and in 1952 in Joseph Burstyn, Inc. v. Wilson (supra) that motion pictures have vast potentialities for evil, and we know, as practical people, that there is no effective way to suppress the damaging ones except by a system of censorship (see Superior Films v. Department of Educ., 159 Ohio St. 315, April 29, 1953). “ Justification for *352upholding a censorship statute couched in indefinite terms may lie in the interest to be protected and not in semantics” (37 Minn. L. Rev. 211). So, unless and uncil so constrained by higher judicial authority, we will not say that the police power of our State cannot be used to keep such evil from our people.
2. Next, we answer the question as to the sufficiency, as a standard for licensing, of the statutory language: “ immoral ” and “ tend to corrupt morals ”. We know that “ immoral ” is rather a sweeping term, of large and perhaps not mathematically delimited meaning, but we know, too, that if statutes could use only scientifically exact terminology, much of our statute law would be invalid. Words and phrases like ‘ ‘ moral ’ ’, “ immoral ”, “ good moral character ”, “ impairing morals ”, etc., abound in New York statutes (see, for instance, Social Welfare Law, § 448; Penal Law, §§ 483, 485-a, 486, 494, 580, subd. 6; §§ 1140-a, 1141, 1141-a, 1145, 1147, 1148, 1933; Education Law, §§ 2212, 3012, 3013, 3020, 6804; General Business Law, §§ 190, 191; Agriculture and Markets Law, §§ 57, 57-a, and zoning statutes such as Village Law, § 175, and Town Law, § 261). In some of those statutes, the verbiage, because of context, limits itself to sexual morals — not so here, we think. Sexual impurity is only one form of immorality (see Swearingen v. United States, 161 U. S. 446, 451). This picture “ La Ronde ” could be classed as “ immoral ” in the narrower sense, too, but the statutory meaning here is the usual or dictionary one (including the law dictionaries), and its reference is to the generally accepted civilized code of morals — its prohibition is of material “ contra bonos mores ”. That, too, is the clearly intended meaning in several other censorship statutes (Block v. City of Chicago, 239 Ill. 251, 264, supra; People ex rel. First Nat. Pictures v. Dever, 242 Ill. App. 1; Schuman v. Pickert, 277 Mich. 225, 229; see United States v. One Obscene Book Entitled “ Married Love ”, 48 F. 2d 821, 823). If it meant, in our statute, sexually vicious only, the word “ immoral ” would be tautological and repetitious, since it is there coupled with “ obscene ” and “ indecent ”. And why should our Legislature have placed a ban on one kind, only, of immorality? “ Immoral ” (or its antonym “ moral ”) is a listed standard in at least five (besides New York) State motion picture censorship laws (those of Pennsylva*353nia, Ohio, Virginia, Kansas, Maryland). Indeed, the very word ‘ ‘ moral ’ ’ in the Ohio law was taken in its usual broad sense and held to be sufficiently definite for these purposes, in Mutual Film Corp. v. Ohio Ind. Comm. in these words (236 U. S. 230, 245-246, supra)-. “The objection to the statute is that it furnishes no standard of what is educational, moral, amusing or harmless, and hence leaves decision to arbitrary judgment, whim and caprice ” * *. But the statute by its provisions guards against such variant judgments, and its terms, like other general terms, get precision from the sense and experience of men and become certain and useful guides in reasoning and conduct. The exact specification of the instances of their application would be as impossible as the attempt would be futile. Upon such sense and experience, therefore, the law properly relies.” We think the Supreme Court there must have read “ moral ” in the meaning we give it here, and the Supreme Court there pointed out that, unless words of such seeming generality were valid in statutes, government itself would become impossible. There can be no objection to the use, in a statute, of a word like “ immoral ” which includes many things, all of which are intended by the Legislature to be covered ; otherwise, there would be barred from statutory use such customary verbiage as “ fraudulent ”, “ due ”, “ negligent ”, “ arbitrary ”, “ reasonable ”, etc. Legislatures use such words not “ vaguely ” but inclusively. That a word has many meanings, one or more of which are definitely pointed up by the surrounding verbiage, is no more reason for barring its use than if the word had one meaning only. It is too late to change the common usage of the word “immoral”, or to ascribe absui'dity to it, so as to invalidate a statute. Although the Supreme Court, in Burstyn (supra), reversed that part of the Mutual Film Corp. holding which deals with the free speech question, Mutual’s rule as to the propriety of “ moral ” or “ immoral ”, as a motion picture censorship standard in Ohio remains undisturbed, so far as we know. So the Ohio Supreme Court pointed out, on April 29, 1953, in Superior Films v. Department of Educ. (159 Ohio St. 315, supra).
Long ago our court (Lyon v. Mitchell, 36 N. Y. 235, 238) approved definitions of “ morality ” as “ ‘ that science which teaches men their duty, and the reason of it ’ ” and as “ ‘ the rule *354which teaches us to live soberly alid honestly. It hath four chief virtues, justice, prudence, temperance and fortitude. ’ ” In that opinion, in 1867, our great predecessors on this bench wrote that: “ Sound morals, as taught by the wise men of antiquity, as confirmed by the precepts of the gospel * * * are unchangeable. They are the same yesterday and to-day.” We see no reason to retreat from those ideas. “ We are a religious people whose institutions presuppose a Supreme Being ” (Zorach v. Clauson, 343 U. S. 306, 313). Our Federal and State Constitutions assume that the moral code, which is part of God’s order in this world, exists as the substance of society. The people of this State have acted through their Legislature, on that assumption. We have not so cast ourselves adrift from that code, nor are we so far gone in cynicism, that the word “ immoral ” has no meaning for us. Our duty, as a court, is to uphold and enforce the laws, not seek reasons for destroying them.
3. If there be validity to our answers above numbered 1 and 2, we will have no difficulty with the third question, that is, as to whether the Regents were justified in finding that “ La Ronde ” is immoral, and tends to corrupt morals. It is of no pertinence here that great literature of all ages, including the Sacred Scriptures, abounds with descriptions of rapes, fornications and adulteries. The difference here is that the whole theme, motif and subject matter of this film, its dominant and sole effect, is sexual immorality. The totality of it, and every part of it, is sexual immorality. The point is not that it depicts immoral conduct — it glorifies and romanticizes it, and conveys the idea that it is universal and inevitable. Are we as a court to say as matter of law that it does not thus “ tend to corrupt morals ”? This court should hold that the State of New York may prevent the publication of such matter, the obvious tendency of which is ‘ ‘ to deprave or corrupt those whose minds are open to such immoral influences, and who might come into contact with it ” (People v. Muller, 96 N. Y. 408, 411, following Regina v. Hicklin, L. R. 3 Q. B. 360,369-370; see People v. Doubleday & Co., 297 N. Y. 687, affd. 335 U. S. 848; United States v. Dennett, 39 F. 2d 564; United States v. Levine, 83 F. 2d 156). Such is the valid State policy and purpose, and we enforce it by affirming this Regents’ determination..
The order should be affirmed, with costs.